Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 1 of 18 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


  Christine Copeman

               Plaintiff


  v.                                                              Civil Action No.


  Cellco Partnership, Inc.
  d/b/a Verizon Wireless, Inc



                                                                Complaint

                                                                and;

                                                                Demand for Jury Trial
  Defendant



                                      COMPLAINT


        NOW COMES Plaintiff, Christine Copeman, (hereafter the “Plaintiff”) by and

 through undersigned Counsel, whom through this complaint against the Defendants

 alleges the following:


        PRELIMINARY STATEMENT

        1.      This is an action for actual, statutory and punitive damages, costs, and

 Attorneys’ fees brought pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting

 Act)



                                                 1
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 2 of 18 PageID #: 2



    JURISIDICTION AND VENUE

      2.        Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p), 15 U.S.C.

 1692k(d), and 28 U.S.C. §1331.

      3.        Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because

 the Defendant in this matter resides in the state of Texas as defined under 28 U.S.C. §1391.

 Furthermore, Defendant maintains multiple offices in Texas and provides services to

 thousands of customers in the Eastern District of Texas. Additionally, the dispute letter at

 the center of this litigation was processed in Allen, Texas which is in the Eastern District

 of Texas.

    PARTIES

      4.        Plaintiff is a natural person and citizen of the United States of America.

 Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1681a(c) and 15 U.S.C.

 §1692a (3).

      5.        Defendant, Cellco Partnership, Inc., d/b/a Verizon Wireless, (hereinafter

 VERIZON WIRELESS), is a data furnisher to Experian and a seller of wireless devices,

 telecommunications services, and other communication services to the best of Plaintiff’s

 knowledge. Defendant is currently doing business in Texas and has multiple offices located

 in the Eastern District of Texas.

      FACTUAL ALLEGATIONS

      6.        Plaintiff incorporates the foregoing paragraphs as though the same were set

 forth at length herein.

      PLAINTIFF’S DISPUTES




                                                  2
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 3 of 18 PageID #: 3



      7.        Plaintiff disputed information regarding VERIZON WIRELESS Acct#

 1190 with and through Experian on 06/05/2017.

      Plaintiff disputed the inaccurate “Date of Status” and “First Reported/Reported

 Since” dates that were being reported on their Experian credit report. VERIZON

 WIRELESS did not provide a good faith investigation into the disputed account as required

 by the Fair Credit Reporting Act. It should be noted that Experian uses the terms “Reported

 Since” and “First Reported” interchangeably on its reports depending on whether they are

 obtained online or through the mail. Therefore “Reported Since” and “First Reported” will

 be used interchangeably throughout this Complaint to refer to the same data field in

 Plaintiff’s Experian credit report.

      8.        The Plaintiff obtained a new credit report on 07/08/2017 displaying the

 results of their dispute of the VERIZON WIRELESS account. Upon viewing their results,

 Plaintiff discovered that not only did VERIZON WIRELESS and Experian not correct,

 modify or delete the disputed information on Plaintiff’s Experian Credit Reports, but they

 changed the “Date of Status” and the “First Reported” dates due to Plaintiff’s dispute. The

 changes for the Plaintiff were as follows:

      A)        Date of Status Changed from 11/2016 to Jun 2017;
      B)        First Reported Changed from 11/2016 to May 2017.

      VERIZON WIRELESS is changing dates that should not be changed and Experian

 is allowing VERIZON WIRELESS to change dates based on Plaintiff’s statutory right to

 dispute inaccurate credit information. VERIZON WIRELESS is penalizing Plaintiff for

 exercising their statutory right to dispute inaccurate information on their credit report.

 VERIZON WIRELESS is re-aging Plaintiff’s VERIZON WIRELESS accounts with every

 dispute.

                                                 3
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 4 of 18 PageID #: 4



      9.        VERIZON WIRELESS did not provide a good faith investigation into the

 VERIZON WIRELESS Acct# 1190.


      10.       VERIZON WIRELESS is re-aging Plaintiff’s account by changing their

 Date of Status date, as well as, the First Reported dates. Experian is allowing VERIZON

 WIRELESS to re-age the Date of Status date, as well as, the First Reported date.

      11.       VERIZON WIRELESS is providing credit information that they know or

 should know is inaccurate and misleading.

      12.       The Date of Status date on the Plaintiff’s credit report should reflect the date

 when the accounts went uncollectible.

      13.       The Date First Reported is the first time an account is reported with

 EXPERIAN, that date should never change.

      14.       VERIZON WIRELESS is falsely and misleadingly reporting the character

 and/or legal status of these alleged debts by re-aging the accounts.

      15.       The Date of Status date should be the day the debt was deemed

 uncollectable. VERIZON WIRELESS changes those dates to re-age the accounts and

 Experian allows VERIZON WIRELESS to re-age the accounts by changing the Date of

 Status dates. Please see Toliver v. EXPERIAN Info. Solutions, Inc., 973 F. Supp. 2d 707,

 725 (S.D. Tex. 2013) (“‘Date of Status' is a date that should mark the day a debt was

 deemed uncollectible and thus charged off.” A creditor presented with Toliver's Experian

 credit report could reasonably interpret the “Date of Status” entry to mean exactly that.”)

      16.       Re-aging accounts by changing the Date of Status dates are misleading.

 Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 727 (S.D. Tex.




                                                   4
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 5 of 18 PageID #: 5



 2013) (“Date of Status” entry was “misleading in such a way and to such an extent that it

 can be expected to adversely affect credit decisions.”)

      17.       VERIZON WIRELESS also changed the Date “First Reported” and

 Experian allowed VERIZON WIRELESS to change the Date First Reported. There is only

 one First Reported date. Please see Toliver v. EXPERIAN Info. Solutions, Inc., 973 F. Supp.

 2d 707, 731 (S.D. Tex. 2013) (“First Reported” entry is meant to reflect the date that the

 creditor first reported the account to EXPERIAN. EXPERIAN should know this date).;

 Please also see Toliver v. EXPERIAN Info. Solutions, Inc., 973 F. Supp. 2d 707, 722 (S.D.

 Tex. 2013) (the “First reported” entry should reflect either the date that LVNV first

 reported the account on her credit report or the date that the debt was first reported as a

 major delinquency with Sears, the original creditor.)

      18.       Plaintiff’s Verizon Wireless account is not only inaccurate but also

 misleading, which the Fifth Circuit has addressed. The Fifth Circuit ruled that even a

 technical accuracy can be so misleading to the point that it is no longer accurate, please see

 Sepulvado vs. CSC Credit Services, 158 F.3d 890, 895 (5th Cir. 1988), a consumer report

 is inaccurate if it is “misleading in such a way and to such an extent that it may be expected

 to adversely affect credit decisions.”

      19.       VERIZON WIRELESS did not conduct a good faith and reasonable

 investigation and did not delete or correct the false information but instead re-aged the

 dates on the accounts and Experian continues to report the inaccurate information.

      20.       The reporting of this credit information on Plaintiff’s credit report

 negatively reflects upon the Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s

 financial responsibility as a debtor and Plaintiff’s credit worthiness. This information was



                                                   5
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 6 of 18 PageID #: 6



 furnished by VERIZON WIRELESS and reported by Experian, misrepresenting the

 payment history and/or status of Plaintiff’s accounts.

      21.       Plaintiff’s credit reports and file have been obtained from credit reporting

 agencies and have been reviewed by known and unknown, prospective and existing credit

 grantors and extenders of credit, and the inaccurate information furnished by VERIZON

 WIRELESS and reported by Experian damaged Plaintiff’s credit rating.

      22.        As a result of the conduct of VERIZON WIRELESS, Plaintiff has suffered

 actual damages all to Plaintiff’s great detriment and loss.

      23.        At all times pertinent hereto, Defendant was acting by and through its

 agents, servants, and/or employees who were acting within the course and scope of their

 agency or employment, and under the direct supervision and control of the Defendants

 herein.

      24.        At all times pertinent hereto, the conduct of the Defendant, as well as, that

 of their agents, servants and/or employees, was malicious, intentional, willful, reckless,

 and in grossly negligent disregard for federal laws and the rights of the Plaintiff herein.

           CAUSES OF ACTION

      25.       Plaintiff incorporates the foregoing paragraphs as though the same were set

 forth at length herein.

      26.       This suit is based upon the Defendant’s violation of the Fair Credit

 Reporting Act. All causes of action were causes of the damages which Plaintiff has

 suffered.




                                                   6
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 7 of 18 PageID #: 7



                   Count I: Fair Credit Reporting Act

         27.      Plaintiff incorporates the foregoing paragraphs as though the same were set

         forth at length herein.

         28.      This suit is brought against the Defendant as the damages made the basis of

 this suit were caused by their violation of the FCRA. In all instances of violating the FCRA,

 Defendant did so willfully and/or negligently. Under, 15 U.S.C. §1681n and §1681o, the

 Plaintiff is entitled to recover actual damages, punitive damages, and reasonable attorney’s

 fees.

         15 U.S.C. §1681n, “Civil Liability for Willful Noncompliance” reads:

                     (a)   Any person who willfully fails to comply with any requirement
               imposed under this title with respect to any consumer is liable to that consumer
               in an amount equal to the sum of

                            (1)      any actual damages sustained by the consumer as a result
                      of the failure or damages of not less than $100 and not more than $1000

                             (2)    such amount of punitive damages as the court may allow;
                       and

                             (3)    in the case of any successful action to enforce any liability
                       under this section, the costs of the action together with reasonable
                       attorney’s fees as determined by the court.

         And, 15 U.S.C. §1681o, “Civil Liability for Negligent Noncompliance” reads:

                  (a)     Any person who is negligent in failing to comply with any
          requirement imposed under this title with respect to any consumer is liable to that
          consumer in an amount equal to the sum of:

                             (1)     any actual damages sustained by the consumer as a result
                       of the failure; and

                             (2)    in the case of any successful action to enforce any liability
                       under this section, the costs of the action with reasonable attorney’s fees
                       as determined by the court.




                                                     7
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 8 of 18 PageID #: 8



      29.       Plaintiff disputed information regarding VERIZON WIRELESS Acct#

 1190 with and through Experian, on the following dates on 06/05/2017;

      Plaintiff disputed the inaccurate “Date of Status” and “First Reported/Reported

 Since” dates that were being reported on their Experian credit reports. VERIZON

 WIRELESS and EXPERIAN did not provide a good faith investigation into the disputed

 accounts as required by the Fair Credit Reporting Act.

        30.     The Plaintiff obtained a new credit report on 07/08/2017 displaying the

 results of their dispute of the VERIZON WIRELESS account.

      31.       The Plaintiff received their results on the date listed above in the

 immediately preceding paragraph and Experian not only failed to correct, modify or delete

 the disputed information on Plaintiff’s Experian Credit Report, but they changed the “Date

 of Status” and the “First Reported” dates due to Plaintiff’s dispute. The changes for the

 Plaintiff were as follows:

      PLAINTIFF         A)     Date of Status Changed from 11/2016 to Jun 2017;
                        B)     First Reported Changed from 11/2016 to May 2017.

     VERIZON WIRELESS is changing dates that should not be changed and Experian is

 allowing VERIZON WIRELESS to change dates based on Plaintiff’s statutory right to

 dispute inaccurate credit information. VERIZON WIRELESS is penalizing Plaintiff for

 exercising their statutory right to dispute inaccurate information on their credit report.

 VERIZON WIRELESS is re-aging Plaintiff’s VERIZON WIRELESS account with every

 dispute.

      32.       The date of status date should be the day the debt was deemed uncollectable.

 VERIZON WIRELESS changes those dates to re-age the accounts and Experian allows

 VERIZON WIRELESS to re-age the accounts by changing the date of status dates. Please

                                                 8
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 9 of 18 PageID #: 9



 see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex. 2013)

 (“‘Date of Status' is a date that should mark the day a debt was deemed uncollectible and

 thus charged off.” A creditor presented with Toliver's Experian credit report could

 reasonably interpret the “Date of status” entry to mean exactly that.”)

      33.       Re-aging accounts by changing the date of status dates are misleading.

 Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 727 (S.D. Tex.

 2013) (“Date of Status” entry was “misleading in such a way and to such an extent that it

 can be expected to adversely affect credit decisions.”)

      34.       VERIZON WIRELESS also changed the Date “First Reported” and

 Experian allowed VERIZON WIRELESS to change the Date First Reported. There is only

 one first reported date. Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp.

 2d 707, 731 (S.D. Tex. 2013) (“First Reported” entry is meant to reflect the date that the

 creditor first reported the account to Experian. Experian should know this date.); Please

 also see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 722 (S.D. Tex.

 2013) (the “First reported” entry should reflect either the date that LVNV first reported the

 account on her credit report or the date that the debt was first reported as a major

 delinquency with Sears, the original creditor.)

      35.     The re-aging and manipulating of the dates artificially lowered Plaintiff’s

 credit scores more than if the accounts were being reported accurately, as well as, making

 the accounts seem more recently delinquent than they really are to potential creditors,

 causing them damage.

      36.     VERIZON WIRELESS violated its duty under 15 U.S.C. §1681s-2(b) to

 conduct a good faith investigation into Plaintiff’s notice of dispute and failing to delete or



                                                   9
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 10 of 18 PageID #: 10



  correct the inaccurate information. After receiving a dispute notice from Experian,

  VERIZON WIRELESS did not conduct a complete, accurate or reasonable investigation

  into the disputed issue. VERIZON WIRELESS did not give a good faith and reasonable

  investigation into the inaccurate information that was disputed by Plaintiff. VERIZON

  WIRELESS should have discovered that the information they are providing the Credit

  Bureaus was not accurate. VERIZON WIRELESS is re-aging the account of Plaintiff to a

  date that is more recent than legally accurate. For VERIZON WIRELESS to be liable

  under 15 U.S.C. §1681, Plaintiff must dispute the account with Experian, Experian then

  contacts VERIZON WIRELESS regarding the dispute and VERIZON WIRELESS should

  conduct a good faith and reasonable “investigation” as well and then provides Experian

  with corrected credit data or delete the trade line. The credit data that VERIZON

  WIRELESS is providing Experian is false, misleading and inaccurate and if VERIZON

  WIRELESS would have conducted a good faith, reasonable investigation, they would have

  discovered the inaccurate data.

       37.       Plaintiff disputed information regarding VERIZON WIRELESS Acct#

  1190 with and through EXPERIAN, on 06/05/2017.

       Plaintiff disputed the inaccurate “Date of Status” and “First Reported/Reported

  Since” dates that were being reported on their Experian credit reports. VERIZON

  WIRELESS did not provide a good faith investigation into the disputed accounts as

  required by the Fair Credit Reporting Act.

        38.      The Plaintiff obtained a new credit report on 07/08/2017 displaying the

  results of their dispute of the VERIZON WIRELESS account.




                                               10
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 11 of 18 PageID #: 11



        39.       The Plaintiff received their results on the date listed above in the

  immediately preceding paragraph and not only did VERIZON WIRELESS not correct,

  modify or delete the disputed information on Plaintiff’s Experian Credit Report, but they

  changed the “Date of Status” and the “First Reported” dates due to Plaintiff’s disputes. The

  changes for the Plaintiff were as follows:

                      A) Date of Status Changed from 11/2016 to Jun 2017;
                      B) First Reported Changed from 11/2016 to May 2017.

              VERIZON WIRELESS is changing dates that should not be changed and

  Experian is allowing VERIZON WIRELESS to change dates based on Plaintiff’s statutory

  right to dispute inaccurate credit information. VERIZON WIRELESS is penalizing

  Plaintiff for exercising their statutory right to dispute inaccurate information on their credit

  reports. VERIZON WIRELESS is re-aging Plaintiff’s VERIZON WIRELESS account

  with every dispute.

        40.       The date of status date should be the day the debt was deemed uncollectable.

  VERIZON WIRELESS changes those dates to re-age the account and Experian allows

  VERIZON WIRELESS to re-age the account by changing the date of status dates. Please

  see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex. 2013)

  (“‘Date of Status' is a date that should mark the day a debt was deemed uncollectible and

  thus charged off.” A creditor presented with Toliver's Experian credit report could

  reasonably interpret the “Date of status” entry to mean exactly that.”)

        41.       Re-aging accounts by changing the date of status dates are misleading.

  Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 727 (S.D. Tex.

  2013) (“Date of status” entry was “misleading in such a way and to such an extent that it

  can be expected to adversely affect credit decisions.”)

                                                    11
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 12 of 18 PageID #: 12



       42.         VERIZON WIRELESS should have discovered the misleading information

  they were reporting if they would have provided a good faith reasonable investigation.

  Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 732 (S.D. Tex.

  2013) (Toliver's Experian credit reports contained a “Date of status” that a reasonable jury

  could find misleading, and Experian “could have uncovered the inaccuracy ‘if it had

  reasonably reinvestigated the matter.’” DeAndrade, 523 F.3d at 68 (quoting Cushman, 115

  F.3d at 226).)

       43.         VERIZON WIRELESS also changed the Date “First Reported” and

  Experian allowed VERIZON WIRELESS to change the Date First Reported. There is only

  one first reported date. Please see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp.

  2d 707, 731 (S.D. Tex. 2013) (“First reported” entry is meant to reflect the date that the

  creditor first reported the account to Experian. Experian should know this date.); Please

  also see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 722 (S.D. Tex.

  2013) (the “First reported” entry should reflect either the date that LVNV first reported the

  account on her credit report or the date that the debt was first reported as a major

  delinquency with Sears, the original creditor.)

       44.         If VERIZON WIRELESS would have done a reasonable and good faith

  investigation into Plaintiff’s dispute of their account, they would have discovered that they,

  Verizon Wireless, was changing dates that should not be changed and providing the

  bureaus with inaccurate data. The re-aging and manipulating of the dates artificially

  lowered Plaintiff’s credit scores more than if the accounts were being reported accurately

  as well as making the accounts seem more recently delinquent than they really are to

  potential creditors, causing Plaintiff damage.



                                                    12
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 13 of 18 PageID #: 13



       The section entitled “Duty of Furnishers of Information Upon Notice of Dispute”
  under 15 U.S.C. §1681s-2(b) reads:

                   (1)    After receiving notice pursuant to section 1681i(a)(2) of this title
             of a dispute with regard to the completeness or accuracy of any information
             provided by a person to a consumer reporting agency, the person shall

                          (A)     conduct an investigation with respect to the disputed
                     information:

                             (B)  review all relevant information provided by the
                      consumer reporting agency pursuant to section 1681i(a)(2) of this
                      title;

                           (C)    report the results of the investigation to the consumer
                     reporting agency;

                            (D)    if the investigation finds that the information is
                      incomplete or inaccurate, report those results to all other consumer
                      reporting agencies to which the person furnished the information and
                      that compile and maintain files on consumers on a nationwide basis.

                            (E)      if an item of information disputed by a consumer is found
                      to be inaccurate or incomplete or cannot be verified after any
                      reinvestigation under paragraph (1), for purposes of reporting to a
                      consumer reporting agency only, as appropriate based on the results of
                      the reinvestigation promptly
                               (i)           modify that item of information
                               (ii)          delete that item of information
                               (iii)          permanently block the reporting of
                                              that item of information

       45.       Experian is allowing VERIZON WIRELESS to re-age both the “Date of

  Status” and “First Reported” dates to reflect more recent dates than legally accurate.

       46.       Plaintiff disputed information regarding VERIZON WIRELESS Acct#

  1190 with and through Experian, on 06/05/2017.

       Plaintiff disputed the inaccurate “Date of Status” and “First Reported/Reported

  Since” dates that were being reported on their Experian credit report. VERIZON




                                                  13
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 14 of 18 PageID #: 14



  WIRELESS and Experian did not provide a good faith investigation into the disputed

  accounts as required by the Fair Credit Reporting Act.

       47.       Plaintiff obtained their new credit report on 07/08/2017 displaying the

  results of their dispute of the VERIZON WIRELESS account.

       48.       The Plaintiff received their results on the date listed above in the

  immediately preceding paragraph and not only did VERIZON WIRELESS not correct,

  modify or delete the disputed information on Plaintiff’s Experian Credit Reports, but they

  changed the “Date of Status” and the “First Reported” dates due to Plaintiff’s dispute. The

  changes for the Plaintiff were as follows:

                     A) Date of Status Changed from 11/2016 to Jun 2017;
                     B) First Reported Changed from 11/2016 to May 2017.

      VERIZON WIRELESS is changing dates that should not be changed and Experian is

  allowing VERIZON WIRELESS to change dates based on Plaintiff’s statutory right to

  dispute inaccurate credit information. VERIZON WIRELESS is penalizing Plaintiff for

  exercising their statutory right to dispute inaccurate information on their credit reports.

  VERIZON WIRELESS is re-aging Plaintiff’ VERIZON WIRELESS accounts with every

  dispute.

     49.         The date of status date should be the day the debt was deemed uncollectable.

  VERIZON WIRELESS changes those dates to re-age the account and Experian allows

  VERIZON WIRELESS to re-age the account by changing the date of status dates. Please

  see Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex. 2013)

  (“‘Date of Status' is a date that should mark the day a debt was deemed uncollectible and

  thus charged off.” A creditor presented with Toliver's Experian credit report could

  reasonably interpret the “Date of Status” entry to mean exactly that.”)

                                                  14
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 15 of 18 PageID #: 15



      50.         Re-aging accounts by changing the date of status dates are misleading.

  Please see Toliver v. EXPERIAN Info. Solutions, Inc., 973 F. Supp. 2d 707, 727 (S.D. Tex.

  2013) (“Date of Status” entry was “misleading in such a way and to such an extent that it

  can be expected to adversely affect credit decisions.”)

        51.       VERIZON WIRELESS also changed the Date “First Reported” and

  EXPERIAN allowed VERIZON WIRELESS to change the Date First Reported. There is

  only one first reported date. Please see Toliver v. EXPERIAN Info. Solutions, Inc., 973 F.

  Supp. 2d 707, 731 (S.D. Tex. 2013) (“First reported” entry is meant to reflect the date that

  the creditor first reported the account to EXPERIAN. EXPERIAN should know this date.);

  Please also see Toliver v. EXPERIAN Info. Solutions, Inc., 973 F. Supp. 2d 707, 722 (S.D.

  Tex. 2013) (the “First reported” entry should reflect either the date that LVNV first

  reported the account on her credit report or the date that the debt was first reported as a

  major delinquency with Sears, the original creditor)


  Fifth Circuit Standard of Inaccuracy

         52. The Fifth Circuit has ruled directly on what can make a credit entry inaccurate.

  The Fifth Circuit standard of an inaccurate credit entry is that it can be “patently incorrect”

  or “misleading in such a way and to such an extent that it can be expected to adversely

  affect credit decisions”. It is interesting to note that the Fifth Circuit standard is that if it

  “can” adversely affect credit decisions, not that it did adversely affect credit decisions.

  please see Sepulvado vs. CSC Credit Services, 158 F.3d 890, 895-96 (5th Cir. 1988) (A

  credit entry may be “inaccurate” within the meaning of the statute either because it is

  patently incorrect, or because it is misleading in such a way and to such an extent that it

  can be expected to adversely affect credit decisions”.); please also see Saunders v. Branch

                                                     15
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 16 of 18 PageID #: 16



  Banking & Tr. Co. Of VA, 526 F.3d 142, 148–49 (4th Cir. 2008) (Of particular relevance

  here, in Dalton we addressed the duty of a CRA to report accurately pursuant to § 1681e.

  257 F.3d at 415. We held that a report “is inaccurate” not only “when it is ‘patently

  incorrect’” but also “when it is ‘misleading in such a way and to such an extent that it can

  be expected to [have an] adverse[ ]’ effect.” Id. (quoting Sepulvado v. CSC Credit Servs.,

  158 F.3d 890, 895 (5th Cir.1998)). Thus, we held that a consumer report that contains

  technically accurate information may be deemed “inaccurate” if the statement is presented

  in such a way that it creates a misleading impression. See id. at 415–16. The Fifth Circuit

  reached a similar conclusion, affirming a jury verdict finding a CRA's report inaccurate

  when the report described an account as “[l]itigation [p]ending,” because the report omitted

  the fact that the consumer, as opposed to the creditor/furnisher, had *149 brought suit. See

  Pinner v. Schmidt, 805 F.2d 1258, 1262–63 (5th Cir.1986).)).

     53.       The conduct of VERIZON WIRELESS was a direct and proximate cause, as

  well as a substantial factor in bringing about the serious injuries, damages and harm to

  Plaintiff that are outlined above and, as a result, Defendant is liable to compensate Plaintiff

  for the full amount of actual, statutory, compensatory and punitive damages, as well as

  such other relief, permitted by law.

     54.       As a result of Defendant’s conduct, Plaintiff has suffered

     emotional and mental pain and anguish, and all to Plaintiff’s great detriment and loss.

      55.      As a result of Defendant’s conduct, Plaintiff has suffered actual damages all

  to Plaintiff’s great detriment and loss.




                                                    16
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 17 of 18 PageID #: 17



     56.        At all times pertinent hereto, Defendant was acting by and through its agents,

  servants, and/or employees who were acting within the course and scope of their agency

  or employment, and under the direct supervision and control of the Defendant herein.

     57.     At all times pertinent hereto, the conduct of the Defendant, as well as that of their

  agents, servants and/or employees, was malicious, intentional, willful, reckless, and in

  grossly negligent disregard for federal and state laws and the rights of the Plaintiff herein.

       DEMAND FOR JURY TRIAL


     58. Plaintiff demands trial by jury.

       PRAYER FOR RELIEF

           WHEREFORE, the Plaintiff seeks judgment in Plaintiff’ favor and damages against

  VERIZON WIRELESS, based on the following requested relief:

                    (a)   Actual damages pursuant to 15 U.S.C. §1681

                    (b)   Statutory damages pursuant to 15 U.S.C. §1681

                    (c)   Punitive damages pursuant to 15 U.S.C. §1681

                    (d)   Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n,

              §1681o

                    (e)Such other and further relief as may be necessary, just and proper.

  Dated: July 8, 2019

                Respectfully submitted,


                  /s/ Dennis McCarty
                  Dennis McCarty
                  ATTORNEY FOR PLAINTIFF
                  Mississippi Bar No. 102733
                  Federal Bar No. 993800
                  McCarty & Raburn, A Consumer Law Firm, PLLC

                                                    17
Case 4:19-cv-00497-ALM Document 1 Filed 07/08/19 Page 18 of 18 PageID #: 18



             2931 Ridge Rd, Suite 101 #504
             Rockwall, TX 75032
             dennismccartylaw@gmail.com
             Telephone: 817-704-3375
             Fax (817) 887-5069

             /s/Jonathan Raburn
             Jonathan Raburn
             ATTORNEY FOR PLAINTIFF
             Louisiana Bar Roll No. 28728
             McCarty & Raburn, A Consumer Law Firm, PLLC
             2931 Ridge Rd, Suite 101 #504
             Rockwall, TX 75032
             jonathan@geauxlaw.com
             Telephone: 318-412-2777




                                             18
